Name: Commission Regulation (EEC) No 3217/87 of 28 October 1987 re-establishing the levying of customs duties on men' s or boys' knitted or crocheted suits, products of category 75 (code 40.0750), originating in Brazil to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3925/86 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 10 . 87No L 307/ 12 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3217/87 of 28 October 1987 re-establishing the levying of customs duties on men's or boys' knitted or crocheted suits , products of category 75 (code 40.0750), originating in Brazil to which the prefe ­ rential tariff arrangements set out in Council Regulation (EEC) No 3925/86 apply Whereas, in respect of men s or boys knitted or crocheted suits, products of category 75, the relevant ceiling amounts to 15 200 pieces ; whereas on 20 October 1987 imports of the products in question into the Community, originating in Brazil, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Brazil , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3925/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of Regulation (EEC) No 3925/86 provides that preferential tariff treatment shall be accorded, for each category of products subjected to indi ­ vidual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annexes I or II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 1 November 1987 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3925/86, shall be re-established in respect of the following products, imported into the Community and originating in Brazil : Code Category CCT heading No NIMEXE code ( 1987) Description 1 3) (4)(2) 60.05 ex A40.0750 75 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Men's or boys' knitted or crocheted suits and epsembles, of wool, of cotton or of man-made fibres, excluding ski suits 60.05-66, 68 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 October 1987. For the Commission COCKFIELD Vice-President (') OJ No L 373, 31 . 12 . 1986, p. 68 .